DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/1/2021 and 8/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.




Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/674524. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of application 16/674524. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-7 are directed to a system, which is a machine.  Claims 8-14 are directed to a method, which is a process.  Claims 15-20 are directed to a computer readable medium, which may be an apparatus (see further rejection below).  Therefore, claims 1-20 are likely directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Representative claim 1 sets forth the following limitations which recite the abstract idea of facilitating shopping through a game:
extract one or more keywords from one or more stored reviews associated with a first category of merchant offering; 
store an association between at least a first one of the extracted keywords and the first category; and 
generate a recommendation, to a merchant electronic device, to include the first keyword in a listing of a first merchant offering belonging to the first category.

The recited limitations above set forth a system for generating recommendations. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  


Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as a processor, storage, etc.
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
When taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the receiving, transmitting, generating and analyzing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  

In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-7 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the system for generating recommendations. Thus, each of claims 2-7 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-7 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Regarding claims 8-20, these claims recite at least substantially similar concepts and elements as recited in claims 1-7 such that similar analysis of the claims would be apparent. As such, claims 8-20 are rejected under at east similar rationale.

Regarding claims 15-20, the claim recites "A computer readable medium." Applicant's specification does not set forth what constitutes computer readable medium. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer readable medium includes signals per se. Thus, the computer readable medium is In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  The Examiner recommends that Applicant amend claims to recite "A non-transitory computer readable medium..." 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giridhari et al. (U.S. Pre-Grant Publication No. 2019/0318407) (“Giridhari”).

Regarding claim 1, Giridhari teaches a system comprising:
a processor in communication with a storage, the processor configured to execute instructions to cause the system to (para [0044]): 
extract one or more keywords from one or more stored reviews associated with a first category of merchant offering (para [0088]); 
store an association between at least a first one of the extracted keywords and the first category (para [0064]); and 
generate a recommendation, to a merchant electronic device, to include the first keyword in a listing of a first merchant offering belonging to the first category (para [0026]). 

Regarding claim 2, Giridhari teaches the above system of claim 1.  Giridhari also teaches 
identify a set of positive reviews from the one or more stored reviews (para [0063]); 
wherein the first keyword associated with the first category is selected from keywords extracted from the set of positive reviews (para [0088]). 

Regarding claim 3, Giridhari teaches the above system of claim 1.  Giridhari also teaches wherein each stored review is associated with a reviewer profile, wherein the instructions further cause the system to:
identify, from one or more reviewer profiles associated respectively with the one or more stored reviews, at least one attribute (para [0064]); and 
further store an association between the at least one attribute and the first extracted keyword (para [0064]). 

Regarding claim 5, Giridhari teaches the above system of claim 1.  Giridhari also teaches wherein the instructions further cause the system to:
receive a merchant-submitted listing for the first merchant offering (para [0063]); and 
when the first keyword is absent from the merchant-submitted listing, generate the recommendation to add the first keyword into the merchant-submitted listing (para [0046]-[0047]). 

Regarding claims 8-10, 12 and 15-18, these claims recite at least substantially similar concepts and elements as recited in claims 1-3 and 5 such that similar analysis of the claims would be apparent. As such, claims 8-10, 12 and 15-18 are rejected under at east similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 7, 11, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giridhari, in view of Ortega et al. (U.S. Patent No. 7,774,003) (“Ortega”).

Regarding claim 4, Giridhari teaches the above system of claim 3.  However, Giridhari does not explicitly teach wherein the at least one attribute includes a geographical attribute, and wherein the recommendation is generated for a geographically-targeted listing.
In a similar field of endeavor, Ortega teaches wherein the at least one attribute includes a geographical attribute, and wherein the recommendation is generated for a geographically-targeted listing (col 2, ln 35-45; col 7, ln 5-18).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Ortega in the system of Giridhari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system and method for assisting users of mobile devices with 

Regarding claim 6, Giridhari teaches the above system of claim 1.  However, Giridhari does not explicitly teach wherein the instructions further cause the system to: receive a partial entry of a merchant-submitted listing of the first merchant offering; and generate the recommendation as an autocompletion text, based on the partial entry, the autocompletion text including the first keyword.
In a similar field of endeavor, Ortega teaches wherein the instructions further cause the system to:
receive a partial entry of a merchant-submitted listing of the first merchant offering (col 7, ln 28-50); and 
generate the recommendation as an autocompletion text, based on the partial entry, the autocompletion text including the first keyword (col 7, ln 28-50). 
The combination would have been obvious for at least similar rationale as set forth above.


Regarding claim 7, Giridhari teaches the above system of claim 1.  However, Giridhari does not explicitly teach wherein the instructions further cause the system to: identify the first merchant offering as belonging to the first category based on a partial entry of a merchant-submitted listing for the first merchant offering; and generate the recommendation as a product description for the first merchant offering, including the first keyword.
In a similar field of endeavor, Ortega teaches wherein the instructions further cause the system to:
identify the first merchant offering as belonging to the first category based on a partial entry of a merchant-submitted listing for the first merchant offering (col 7, ln 28-50); and 
generate the recommendation as a product description for the first merchant offering (col 
The combination would have been obvious for at least similar rationale as set forth above.

Regarding claims 11, 13, 14, 19 and 20, these claims recite at least substantially similar concepts and elements as recited in claims 4, 6 and 7 such that similar analysis of the claims would be apparent. As such, claims 11, 13, 14, 19 and 20 are rejected under at east similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anand R Loharikar whose telephone number is (571)272-8756.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684